Citation Nr: 9915185	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-31 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970, including service in the Republic of Vietnam 
from June 7, 1968, to September 2, 1968.  He was awarded the 
Purple Heart for wounds received on August 15, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Review of the record reflects that in October 1997 the 
veteran requested a personal hearing, and that in January 
1998 the hearing was canceled.  In the May 1999 informal 
hearing presentation the veteran's service representative, in 
essence, requested the veteran be provided an opportunity to 
present evidence at a personal hearing. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).  

The Board also notes in his October 1997 substantive appeal 
the veteran stated he continued to receive treatment for PTSD 
from a "Vet Center."  The records associated with this 
treatment are not included in the record.

The most recent VA examination in February 1998, noted that 
the veteran should receive a psychiatric examination 
following a significant period of alcohol abstention.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The veteran is invited to submit any 
evidence in his possession pertinent to 
the present claim.  The RO should obtain 
the records of the veteran's treatment 
from the "Vet Center."  Any pertinent 
information received should be associated 
with the claims file.  The veteran should 
be requested to provide any necessary 
authorization for the release of these 
records.

2.  If, and only if, the veteran submits 
competent evidence that his alcohol 
dependence is in remission for a 
significant period, he should be re-
scheduled for a VA psychiatric 
examination.  

3.  The veteran should be scheduled to 
appear at a personal hearing at the RO as 
soon as it may be feasible.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to this appeal at that 
time.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










